DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed May 29, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically no English explanation of the relevance for foreign document JP2015024008 is provided.  Therefore, this reference has been crossed out and it has not been considered, however the other documents in the information disclosure statement are being considered by the examiner.
The information disclosure statements (IDS) submitted on May 30, 2019, January 31, 2020, May 15, 2020 and November 30, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: in figure 2 “35K” and “K”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Comments
Regarding the term “concave portion” – in light of the specification (inter alia paragraph [0096] “light absorption region 35 is provided in a concave portion formed in the resin layer 38A” see figure 1 and 3) “concave portion” is interpreted to be a recess or cavity and is not indicative of shape.  Particularly, it does not indicate not a curved shape, such as a concave lens.  This interpretation is reasonable and well within the grasp of the ordinarily skilled and is consistent the broadest reasonable interpretation as is required be the MPEP §2111.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claim 1 “modulus of elasticity” has clarity issues.  It is unclear which modulus of elasticity is being limited since there are many elastic moduli e.g. Young’s modulus, modulus of rigidity, bulk modulus, etc.  For purposes of examination the examiner interpret any material with any elastic moduli in the claimed range to read on the limitation.
Claims 2-7 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Regarding claim 2 “wherein a thickness of the light absorption region has an in-plane distribution” has clarity issues.  The examiner is unsure what the further limitation is.  The limitation appears to be a statement of fact, i.e. stating an inherent physical property that thickness has a distribution, and appears to have no distinct limitation.  It is unclear if the applicant is claiming the thickness has a constant distribution or a variable distribution.  For purposes of examination the examiner will interpret any thickness to have a distribution and the limitation is inherent.
Claim 3 corrects the deficiency of claim 2 and therefore it does not inherit this rejected due to its dependency upon claim 2.
Regarding claim 4 “wherein an area of the light absorption region with respect to a total area of the light absorption region and the resin layer surrounding the light absorption region has an in-plane distribution” has clarity issues.  The examiner is unsure what the further limitation is.  The limitation appears to be a statement of fact, similar to claim 2, i.e. stating an inherent physical property that ratio of areas has a distribution, and appears to have no distinct limitation.  For purposes of examination the examiner will interpret any area ratios to have a distribution and the limitation is inherent.
 inherit this rejected due to its dependency upon claim 4.
Regarding claim 13 (depends on 12) “a plurality of multiple frames provided” has antecedent issues.  It is unclear if applicant is referring to the plurality of multiple frames introduced in claim 12 (assumed) or if it is a new element is being introduced.  For purposes of examination the examiner will use “the [[a]] plurality of multiple frames provided”.
Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 13 and therefore has the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as they are understood claims 1-6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. foreign patent KR20100129030.
Regarding claim 1 Lee discloses a light absorbing material-containing film (title e.g. figures 1-2) comprising: a light absorbing material-containing layer (e.g. wavelength conversion film 20 or 20’) that has a resin layer (e.g. base layer 22 or 22’) in which one or a plurality of concave portions (inter alia abstract notes base layer has a pattern, see figures 1-2) discretely disposed are formed and a plurality of inter alia abstract, see figures 1-2); a first substrate film (e.g. first layer 10 or 10’) that is laminated on one main surface of the light absorbing material-containing layer (see figures 1-2); and a second substrate film (e.g. second layer 30 or 30’) that is laminated on the other main surface of the light absorbing material-containing layer (see figures 1-2), wherein the light absorption region contains at least one phosphor that serves as the light absorbing body (page 8 5th paragraph “phosphor”), and a binder (paragraph spanning pages 8-9 notes 24 or 24’ include resin, i.e. a binder), the resin layer has a modulus of elasticity of 0.5 to 10 GPa (paragraph spanning pages 8-9 notes examples of resins of epoxy resins and silicone, which have ranges lapping the claimed range), and an in-plane tint distribution of the light absorbing material-containing film satisfies Formula (1), 0.002<ymax-ymin<0.2, in the formula, ymax and ymin, respectively represent a maximum value and a minimum value of a CIE y value in a measurement of an in-plane tint of the light absorbing material-containing film (inherent given similar materials, structure and function, further the application notes excellent luminous efficiency, see abstract).
Regarding claim 2 Lee disclose the light absorbing material-containing film according to claim 1, as set forth above.  Lee further discloses wherein a thickness of the light absorption region (see figures 1-2) has an in-plane distribution (inherent, as set forth above).
Regarding claim 3 Lee disclose the light absorbing material-containing film according to claim 2, as set forth above.  Lee further discloses wherein the thickness of the light absorption region is thicker at a peripheral portion than at a center in a plane direction (see annotated figure 1 below).

[AltContent: textbox (center)][AltContent: ]
[AltContent: textbox (peripheral portion)][AltContent: textbox (peripheral portion)]

[AltContent: oval]
    PNG
    media_image1.png
    114
    878
    media_image1.png
    Greyscale


Figure 1.  Annotated portion of Lee figure 1.

[AltContent: ]

Regarding claim 4 Lee disclose the light absorbing material-containing film according to claim 1, as set forth above.  Lee further discloses wherein an area of the light absorption region with respect to a total area of the light absorption region and the resin layer surrounding the light absorption region has an in-plane distribution (inherent, as set forth above).
Regarding claim 5 Lee disclose the light absorbing material-containing film according to claim 4, as set forth above.  Lee further discloses wherein the area of the light absorption region with respect to the total area of the light absorption region and the resin layer surrounding the light absorption region is larger in the peripheral portion than in the center in the plane direction (see annotated figure 1 above).
Regarding claim 6 Lee disclose the light absorbing material-containing film according to claim 1, as set forth above.  Lee further discloses wherein the light absorbing material-containing layer contains two or more different types of phosphors or coloring agents as light absorbing bodies (inter alia page 8 5th paragraph discusses multiple fluorescent substances for various wavelength conversions).
Regarding claim 16 Lee further disclose a backlight unit (inter alia abstract “light emitting device” e.g. figure 3 light emitting device 100) comprising: a wavelength conversion member including the light absorbing material-containing film (title e.g. paragraph spanning pages 9-10) according to claim 1 (as set forth above); and at least one of a blue light-emitting diode or an ultraviolet light-emitting diode (e.g. page 4 2nd paragraph “light of 460nm wavelength band is generated from the blue LED chip”).


Regarding claim 8 Dan disclose a light absorbing material-containing film (e.g. figures 1, 3 & 5) comprising: a first substrate film (e.g. figure 1 first substrate) and a second substrate film (e.g. figure 1 second substrate), which are disposed to be spaced from each other such that main surfaces thereof face each other (see figures); a light absorption region which is provided between the first substrate film and the second substrate film and contains a first light absorbing body (inter alia paragraph [0076] “quantum dots” e.g. figure 3 QD layer); and a frame (see figure 1 sealing material around the outer edge) which is provided so as to surround the light absorption region between the first substrate film and the second substrate film (see figure 1) and contains a second light absorbing body different from the first light absorbing body (inter alia paragraph [0079] “quantum dot can comprise one or more semiconductor materials” e.g. paragraph [0080]), wherein the frame has an oxygen permeability of 20 cc/(m2·day·atm) or less (inter alia paragraph [0013] “diffusion of oxygen through the seal is no greater than 10-8 cc/m2/day”).
Regarding claim 11 Dan disclose the light absorbing material-containing film according to claim 8, as set forth above.  Dan further discloses wherein the first light absorbing body is a quantum dot (as set forth above e.g. paragraphs [0079-80]).
Regarding claim 12 Dan disclose the light absorbing material-containing film according to claim 8, as set forth above.  Dan further discloses wherein multiple frames (see figure 1) are provided so that a plurality of frames having different sizes are provided and a large frame encloses a small frame (see annotated figure 2 below).
[AltContent: textbox (large frame surrounding all regions)][AltContent: textbox (small frame enclosing a single region)]
    PNG
    media_image2.png
    338
    720
    media_image2.png
    Greyscale

Figure 2.  Annotated version of Dan figure 1.


Regarding claim 13 Dan disclose the light absorbing material-containing film according to claim 12, as set forth above.  Dan further discloses wherein the light absorption region is also provided between a plurality of multiple frames provided (see figure 1).
Regarding claim 15 Dan disclose the light absorbing material-containing film according to claim 8, as set forth above.  Dan further discloses wherein the frame has a width of 0.1 to 5 mm (paragraph [0135] “width of the hermetic seal from the edge of the substrate to the perimeter of the discrete region including the optical material is shown as being in a range from about 0.05 mm to about 1 mm” e.g. see figure 4).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Insofar as it is understood claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. foreign patent KR20100129030 in view of Yamada et al. foreign patent TW201624023A, using US Patent Application Publication 2017/0198149 as an English translation.
Regarding claim 7 Lee disclose the light absorbing material-containing film according to claim 1, as set forth above.  Lee on page 6 1st paragraph notes the lifetime reduction of the quantum dot or the fluorescent substance can be prevented by blocking oxygen, which Lee notes is blocked by layers 10 and 30.  Lee does not disclose wherein the resin layer has an oxygen permeability of 10 cc/(m2·day·atm) or less.
Yamada teaches a wavelength conversion member (title) including a wavelength conversion layer containing a quantum dot, in which the wavelength conversion layer is a cured layer formed by curing a polymerizable composition containing the quantum dot and a polymerizable compound (abstract & paragraph [0012]) and teaches outer film layers (i.e. first and second substrates) have low oxygen permeability (paragraph [0012]) and further teaches the polymer resin containing the quantum dots should also have a low oxygen permeability (paragraph [0100]) and gives an example of 2-Phenoxy Ethyl Acrylate, tradename AMP-10G, (paragraph [0226]), which would have an oxygen permeability ≤1.00 cc/(m2·day·atm) (paragraph [0015]) for the purpose of blocking oxygen from entering the layer from the sides (paragraph [0037]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the light absorbing material-containing film as disclosed by Lee to have the resin layer have an oxygen permeability of 10 cc/(m2·day·atm) or less as taught by Yamada, for the purpose of blocking oxygen from entering the layer from the sides.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Dan et al. US Patent Application Publication 2015/0048403 in view of Hofmann et al. US Patent Application Publication 2018/0371315.
Regarding claim 9 Dan disclose the light absorbing material-containing film according to claim 8, as set forth above.  Dan does not disclose which has a region where the thickness of the light absorption region continuously changes at a position where the frame and the light absorption region are in contact with each other in a case of observing a cross section in a thickness direction of the light absorbing material-containing film.
Hofmann teaches a similar light converter (title e.g. figure 8C) with a grid of converter structures of nanoparticles (inter alia paragraph [0039] “nano-particles”) that absorb blue light and generate white light (paragraph [0039]) in a converting layer with an enclosing top and bottom layer (see figure 8C) and further teaches the outer edge of the converting layer (i.e. frame) may have a region where the thickness of the light absorption region continuously changes at a position where the frame and the light absorption region are in contact with each other in a case of observing a cross section in a thickness direction of the light absorbing material-containing film (see figure 7B) for the purpose of improving the coupling-out of the secondary light (paragraph [0072]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the light absorbing material-containing film as disclosed by Dan to have a region where the thickness of the light absorption region continuously changes at a position where the frame and the light absorption region are in contact with each other in a case of observing a cross section in a thickness direction of the light absorbing material-containing film as taught by Hofmann for the purpose of improving the coupling-out of the secondary light.

s 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dan et al. US Patent Application Publication 2015/0048403 in view of Suckling et al. US Patent Application Publication 2011/0128471.
Regarding claim 10 Dan disclose the light absorbing material-containing film according to claim 8, as set forth above.  Dan further discloses wherein the second light absorbing body absorbs at least one of ultraviolet light or blue light to emit other color light that combines to create white light (paragraph [0050]).
Dan does not disclose the emitted light is yellow.
Suckling discloses a similar device (title e.g. figures 1 & 14) that utilizes a blue light source (paragraph [0016] “semiconductor chip, 7, emitting light in the blue region”) and a light absorbing body (paragraph [0016] “yellow phosphor particles”) and further teaches yellow phosphor absorbs some of the blue light and re-emits it as yellow light (paragraph [0016]) for the purpose of combining the two spectra giving a perceived white color (paragraph [0016]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the light absorbing material-containing film as disclosed by Dan to have the emitted light be yellow for the purpose of combining the two spectra giving a perceived white color.  
Regarding claim 17 Dan further discloses an illumination device creating white light (paragraph [0050]) comprising: a wavelength conversion member including the light absorbing material-containing film according to claim 8 (as set forth above); and at least one of a blue light-emitting diode or an ultraviolet light-emitting diode (paragraph [0050]).
Dan does not disclose the optical component creating white light is a back light unit.
Suckling further teaches a similar illumination device creating white light (as set forth above) used as a backlight (inter alia abstract) for the purpose of illuminating a display (inter alia abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of 

Insofar as it is understood claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dan et al. US Patent Application Publication 2015/0048403 in view of Ko et al. foreign patent KR20140142587, of record.
Regarding claim 14 Dan disclose the light absorbing material-containing film according to claim 12, as set forth above.  Dan does not disclose wherein at least one of an absorbance or an amount of luminescence of the second light absorbing body contained in the frame gradually decreases from a larger frame to a smaller frame.
Ko teaches a light absorbing material-containing film (title e.g. figure 7 optical transforming sheet 400) with first and second substrates (e.g. 401 & 402) on the main sufaces of a light absorption region (e.g. photoconversion layer 405) with first and second light absorbing bodies (e.g. first and second quantum dots Q1 & Q2) with a smaller central area (e.g. first area P1) surrounded by a a second area (paragraph [0109] “second area P2 corresponding to an edge circumferential area of the light conversion sheet” e.g. P2) and further teaches the thickness of the outer region (e.g. P2) gradually increases (e.g. from D12 to D2) which increases the number of quantum dots (e.g. Q1 & Q2) gradually increasing absorption (inter alia paragraph [0111]) and luminous efficiency (inter alia paragraph [0112]) for the purpose of reducing blue image defects occurring along the circumference (inter alia paragraph [0112]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the light absorbing material-containing film as disclosed by Dan to have at least one of an absorbance or an amount of luminescence of the second light absorbing body 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                     March 11, 2021